Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are currently pending in this application in response to the amendment and remarks filed on 12/02/2020.  Claims 1-14 have been amended and claims 21-22 are newly added.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b), §112(a), and §102(a)(1) rejections:
	Applicant’s remarks filed 12/02/2020 have been fully considered and are rendered moot in view of the claim amendments, therefore all prior rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as shown below.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-8, 10-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plitkins et al. (US 2015/0168002).

With respect to claims 1, 7, and 15, Plitkins teaches of a predictive heating system for a building zone (thermostatically controlling HVAC system 20 of building 
building equipment operable to affect an environmental condition of the building zone in a heating mode of operation and a cooling mode of operation1 (HVAC system 20 providing cool, heat, humidify, dehumidify, ventilate, etc., fig.2 and par.0038); and
a predictive heating controller comprising processing circuitry (thermostats 16 of HVAC system 20 includes processor 112, fig.3 and par.0052) configured to: 
predict an occupancy time of the building zone over a future time period (predict future occupancy and/or occupant activities in the structure 10 to occur within the exception time windows, figs.6-10, par.0068-0069, par.0072); 
determine a dehumidification time period before the occupancy time of the building zone; determine a heating time period before the occupancy time of the building zone (predicts the occurrence of an associated occupant activity or activity level during the time window 180, then implement the temperature setpoint 176 early prior to the normal time associated with the temperature setpoint 176 to provide the temperature associated with temperature setpoint 176 sooner, par.0068; temperature setpoint is the control signal where the thermostat to control the HVAC conditions to cool, heat, humidify, dehumidify, or ventilate, par.0050,0038,0034; predict early or late change if occupant activity within the exception time window 386, processor 112 implement temperature setpoint 176A before or after 5pm time associated with temperature setpoint 176A based on occupant activity, par.0104); 
operate the building equipment in a cooling mode2 to dehumidify the building zone over the dehumidification time period; and operate the building equipment in a heating mode3 to heat the building zone over the heating time period (thermostat to control HVAC conditions to cool, heat, humidify, dehumidify, or ventilate, par.0050,0038,0034, based on prediction of early or late change if occupant activity within the exception time window 386 where 

With respect to claims 2, 10, and 16, Plitkins teaches wherein the processing circuitry of the predictive heating controller is configured to receive occupancy schedules from a scheduling service to estimate when the building zone will be occupied (determine occupancy and/or occupant activity information to modify a temperature setpoint schedule for the structure 10 based on the occupancy information, par.0051; thermostat 16 access occupant schedule information from data inputs 110, such as from smart appliances for maintenance schedules to predict occupancy of structure 10, par.0054 and par.0056 and fig.3).

With respect to claims 3, 11, and 17, Plitkins teaches further comprising an occupancy sensor (sensors 122 of thermostat 16 and/or sensors 12 of data inputs 110, fig.3 and par.0052,0054,0062), wherein the processing circuitry of the predictive heating controller is further configured to: collect occupancy sensor information from the occupancy sensor over a time period (collect occupant activity data from sensors 12 and/or sensors 122, par.0062); generate a model that predicts occupancy of the building zone (trained learning mode to predict occupant activity, par.0086); and use the model to predict occupancy of the building zone to estimate times that the building zone is occupied (predict a high level of future occupant activity at the particular time, par.0087).

With respect to claims 4, 12, and 18, Plitkins teaches wherein the processing circuitry of the predictive heating controller is configured to use both the received occupancy schedules and the occupancy of the building zone predicted by the model to predict occupancy of the building zone over the future time period (predict occurrence of occupant activity based on user inputs, sensor inputs, or data inputs and further access 

With respect to claims 5, 13, and 19, Plitkins teaches wherein the building equipment is single-coil building equipment configured to operate in the cooling mode of operation or the heating mode of operation (HVAC system 20 includes interior unit 22 and exterior unit 24 configured to operate in cooling and heating mode of operations as shown in fig.2).

With respect to claims 6, 14, and 20, Plitkins wherein the processing circuitry of the predictive heating controller is configured to receive a user input from a user interface, wherein the user input is a command to activate the predictive heating controller to operate the building equipment to dehumidify the building zone and operate the building equipment to heat the building zone (thermostat 16 includes GUI display 120 for user input, fig.3 and par.0052, user inputs from input devices 118 to control the HVAC system 20, par.0058, control the thermostat to control the HVAC conditions to cool, heat, humidify, dehumidify, or ventilate, par.0050,0038,0034).

With respect to claim 8, Plitkins teaches wherein the processing circuitry of predictive heating controller is configured to operate the building equipment to dehumidify the building zone and operate the building equipment to heat the building zone at least partially before the occupancy time of the building zone (the triggering of the exception time window to begin 1 ½ hour before the 5am associated with the temperature setpoint, fig.18 and par.0098-0099, thermostat to control HVAC conditions to cool, heat, humidify, dehumidify, or ventilate based on the temperature setpoints, par.0050,0038,0034).

With respect to claims 21-22, Plitkins teaches wherein determining the dehumidification time period and determining the heating time period comprises determining a start time and an end time of each of the dehumidification time period and the heating time period; and wherein the dehumidification time period is separate from .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Plitkins et al. (US 2015/0168002) in view of Matsuoka et al. (US 2014/0319231).

With respect to claim 9, Plitkins teaches further wherein the processing circuitry of predictive heating controller is configured to: receive humidity measurements of the building zone from a humidity sensor (Plitkins: thermostat 16 includes sensors 122, fig.3, to condition with cool, heat, humidify, dehumidify, ventilate the interior structure 10 based on control signals supplied to thermostats 16, control signals such as the temperature setpoints, par.0038,0040; sensors 12 capable of detecting water vapor, par.0044); receive temperature measurements of the building zone from a temperature sensor (Plitkins: sensors 12 measure temperature within structure 10, par.0044); and operate the building equipment to heat the building zone over the heating time period 
Plitkins however does not teach to operate the building equipment to dehumidify the building zone over the dehumidification time period until the relative humidity measurement of the building zone is less than a humidity threshold value.
However, it is known by Matsuoka to teach to operate the building equipment to dehumidify the building zone over the dehumidification time period until the relative humidity measurement of the building zone is less than a humidity threshold value (Matsuoka: humidity level exceeds the humidity threshold, begin dehumidifying the enclosure [home] using a cooling function, such as an air conditioner, par.0079, operate continuously until a humidity threshold much lower than the high level of humidity is achieved, par.0082). Matsuoka teaches further the predictive heating system for a building zone (prediction of occupancy, fig. 1 and par.0043), the predictive heating system (fig.1) comprising: building equipment operable to affect an environmental condition of the building zone in a heating mode of operation and a cooling mode of operation (HVAC system to control setpoint temperature and temperature measurements, par.0007-0008); and a predictive heating controller comprising processing circuitry (thermostat of fig.1) configured to: predict an occupancy time of the building zone over a future time period (par.0043); determine a dehumidification time period before the occupancy time of the building zone (par.0059); determine a heating time period before the occupancy time of the building zone (par.0066); operate the building equipment to dehumidify the building zone over the dehumidification time period; and operate the building equipment to heat the building zone over the heating time period (par.0007 and par.0086,0090). Additionally, Matsuoka further teaches the various sensors such as occupancy sensor (par.0007), humidity sensor (par.0007), and temperature sensor (par.0007).
Because Matsuoka is also directed to an HVAC system to activate cooling function in the enclosure based on set of conditions when occupancy status is in 

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2019/0377305, 2015/0168003, 2012/0065783.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        February 22, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Underlined limitation is not recited in claim 7 nor claim 15.
        2 Underlined limitation is not recited in claim 1 nor claim 7.
        3 Underlined limitation is not recited in claim 1 nor claim 7.